Citation Nr: 0027735	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.  

2. Entitlement to service connection for a right knee 
disorder.  

3. Entitlement to service connection for a cervical spine 
disorder.  

4. Entitlement to service connection for a chronic skin 
disorder.  

5. Entitlement to service connection for a right heel 
disorder.  

6. Entitlement to an increased rating for the residuals of 
left ankle surgery, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to July 
10, 1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal, the veteran disagreed with the 
October 1998 denial of service connection for a liver 
disorder.  The RO issued a statement of the case on this 
issue, but the veteran did not submit a timely substantive 
appeal.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Hence this issue is not properly before the Board.

The issue of an increased rating for the residuals of a left 
ankle injury will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1. The claim for service connection for a left knee disorder 
is plausible.  

2. The claim for service connection for a right knee disorder 
is plausible.

3. The claim for service connection for a right heel disorder 
is plausible.

4. The claim for service connection for a cervical spine 
disorder is plausible.

5. The claim for service connection for a skin disorder is 
plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a left 
knee disorder is well grounded.  38 5107 (West 1991).

2. The claim of entitlement to service connection for a right 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The claim of entitlement to service connection for a right 
heel disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The claim of entitlement to service connection for 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5. The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  As will be described, the claims for service 
connection for the majority of the disorders for which the 
veteran is seeking compensation benefits are found to be 
plausible on this basis.  

Left knee Disorder

The veteran is seeking service connection for a left knee 
disorder.  At the time if the December 1997 separation 
examination the veteran gave a history of a trick or locked 
knee.  The veteran stated that the knee ached in the winter 
months or when running.  The knee involved was not identified.

Received in July 1998 was the veteran's application for 
compensation benefits.  At that time he claimed service 
connection for a disability of both knees.  

On examination by VA in September 1998, he complained of 
bilateral knee joint pain since 1993.  He denied any injury.  
He indicated that he jumped from an airplane and may have 
sustained an injury.  He reported that the joint pain may last 
for a few minutes to a few hours. 

An examination of the left knee showed no abnormality.  X-rays 
of the left knee were unremarkable.  The diagnosis was 
arthralgia of the knee joint.  

To summarize, the Board is aware that at the time of the 
separation examination the identity of the knee, which 
reportedly ached, was not recorded.  Regardless, his claim for 
service connection for bilateral knee disorder was signed in 
June 1998 while he was on active duty and received by the VA 
one week after his discharge from service.  During the 
September 1998 VA examination he indicated that the pain had 
been present of approximately five years and the examiner 
diagnoses arthralgia.  The Board finds that this evidence 
tends to show that the veteran may have a chronic left knee 
disorder of service origin.  Accordingly, the claim is well 
grounded.   

Right Knee Disorder

The veteran's service medical records show complaints of right 
knee pain while he was on active duty.  This is specifically 
noted in December 1996 at which time the veteran reported 
that, while on a six-mile road march he had stepped on a rock 
and twisted his right knee laterally.  On examination for 
discharge from active duty, in December 1997, the veteran had 
complaints of knee pain.  On examination by VA in September 
1998, he had complaints of right knee pain since 1993 and a 
diagnosis of arthralgia of the right knee was made.  The Board 
finds that this evidence tends to show that the veteran may 
have a chronic right knee disorder of service origin.  
Accordingly, the claim is well grounded.

Skin Disorder

The veteran was seen on numerous occasions during service for 
various skin disorders.  The service medical records show 
treatment in 1993, 1994, 1995, 1996, and 1997.  On examination 
for separation from service, in December 1997, dermatitis to 
the back of the neck was described.  On examination by VA in 
September 1998, a diagnosis of dermatitis, probably fungal 
dermatitis, was rendered. The Board finds that this evidence 
tends to show that the veteran may have a chronic skin 
disorder of service origin.  Accordingly, the claim is well 
grounded.   

Cervical Spine Disorder

Service medical records show that the veteran was treated for 
complaints of cervical spine pain in 1990, 1993, and 1998.  On 
examination by VA in September 1998, myalgia of the cervical 
spine was diagnosed.  This is approximately two months 
following service.  The Board finds that this evidence tends 
to show that the veteran may have a chronic left knee disorder 
of service origin.  Accordingly, the claim is well grounded.

Right Heel Disorder

Regarding the veteran's claim for service connection for a 
right heel spur, it is noted that on examination for a medical 
board at the time of the veteran's discharge from active duty, 
it was reported that a bone scan study had found an area of 
increased activity in the calcaneal area on the right foot.  
The diagnosis of plantar fasciitis of the right heel was made.  
This finding of a potentially chronic condition while the 
veteran was on active duty is sufficient to render the claim 
plausible and, therefore, well grounded.  


ORDER

The claims for service connection for a left knee, right 
knee, cervical spine, skin, and right heel disorders are well 
grounded.  To this extent only, the appeal is granted.  


REMAND

Regarding the claims for service connection, it is noted 
that, as these claims are considered plausible, VA has a duty 
to assist in developing facts pertinent them.  38 U.S.C.A. § 
5107(a)( West 1991); 38 C.F.R. §§ 3.103(a), 3.159 (1997).  
This duty includes ordering a medical examination when 
indicated by the circumstances of the case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It is noted that the 
veteran was afforded a VA general medical examination in 
September 1998.  The Board finds that special examinations 
are warranted.  

Regarding the veteran's claim for an increased rating for the 
residuals of a left ankle fracture, it is noted that this 
claim is based on the initial rating assigned by the RO.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Also, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The veteran has significant complaints of pain, to include on 
use.  In order to comply with Deluca case, the Board is of 
the opinion that another examination is warranted

In view of the forgoing, the case is remanded for the 
following:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all medical 
records pertaining to treatment for the 
disabilities in issue since the veteran's 
release from active duty.

2.  The veteran should be scheduled for 
VA examination by an orthopedist to 
determine the nature and etiology of any 
bilateral knee, right heel and foot, and 
cervical spine disabilities and the 
severity of the residuals of the service 
connected left ankle injury.  The claims 
file and must be made available to the VA 
examiner for review in connection with 
the examination.  The examiner is 
requested to include range of motion 
studies of the joints involved (including 
a description of the normal ranges of 
motion of these joints).  

Concerning the service connected left 
ankle disorder, left knee, the the 
examiner should indicate any involvement 
of joint structure, muscles and nerves, 
and comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  Any functional loss should 
be equated to range of motion lost beyond 
that demonstrated clinically if feasible.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

Following the examination, it is 
requested that the examiner render an 
opinion as to whether the veteran has 
chronic disabilities of the knees, right 
foot and heel, or cervical spine?  If 
yes, whether it is as likely as not that 
these disorders are related to military 
service.  A complete rational for any 
opinion expressed should be included in 
the examination report.

2. The RO should arrange for the veteran 
to undergo a VA evaluation by a 
dermatologist to ascertain the nature, 
severity, and etiology of the reported 
skin disorder.  The claims file and must 
be made available to the VA examiner for 
review in connection with the 
examination.  All tests deemed necessary 
should be performed.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the veteran 
has a chronic skin disorder which is 
related to service.  The specialist 
should provide complete rationale for all 
conclusions reached.  

When this action is completed, the claims should be reviewed 
by the RO, to include consideration of the Fenderson and 
Deluca cases where appropriate.  Should the decision remain 
adverse, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to this Board for further appellate 
consideration.  The veteran need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



